Filed 10/19/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 192







In the Interest of D.V.A. 



Cynthia M. Feland, 		Plaintiff and Appellee



v.



D.V.A., 		Respondent and Appellant







No. 20100091







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Cynthia Mae Feland (appeared), Assistant State’s Attorney, and Jordan J. Evert (argued), third-year law student, under the Rule on Limited Practice of Law by Law Students, 514 East Thayer Avenue, Bismarck, N.D. 58501-4413, for plaintiff and appellee.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for respondent and appellant.

Interest of D.V.A.

No. 20100091



Per Curiam.

[¶1]	D.V.A. appeals from a district court order continuing his commitment as a sexually dangerous individual.  
See
 
In the Matter of D.V.A.
, 2009 ND 75, 764 N.W.2d 417; 
In the Interest of D.V.A.
, 2004 ND 57, 676 N.W.2d 776.  He argues the district court’s order violated his right to the least restrictive available treatment program or facility under N.D.C.C. § 25-03.3-13 and the court erred when it failed to consider any least restrictive treatment programs for him.  We affirm under N.D.R.App.P. 35.1(a)(2) and (7) and 
In the Interest of P.F.
, 2008 ND 37, 744 N.W.2d 724.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner